Order, Supreme Court, New York County (Renee A. White, J.), entered on or about July 5, 2006, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in denying a downward departure from defendant’s presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). Defendant has displayed a pattern of crimes involving children, and he failed to demonstrate by clear and convincing evidence that his health problems would minimize his risk of reoffending. Concur—Lippman, P.J., Buckley, Gonzalez and Sweeny, JJ.